                         United States District Court
                       Western District of North Carolina
                              Statesville Division

        Ronnie Dean Brown,                           JUDGMENT IN CASE

            Petitioner(s),                             5:21-cv-00126-KDB
                                                    5:19-cr-00072-KDB-DSC
                 vs.

                USA,

           Respondent(s).



 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 25, 2021 Order.




                                               August 25, 2021




         Case 5:21-cv-00126-KDB Document 4 Filed 08/25/21 Page 1 of 1
